Citation Nr: 1027569	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, 
other than hypertension, to include as due to exposure to 
ionizing radiation.  

2.  Entitlement to an increased disability rating for service-
connected spondylosis with degenerative disc disease of the 
lumbar spine, currently evaluated as 10 percent disabling from 
March 31, 2005 to June 12, 2009 and as 20 percent disabling since 
June 13, 2009.  

3.  Entitlement to an initial increased disability rating for 
radiculopathy of the left lower extremity, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an initial increased disability rating for 
radiculopathy of the right lower extremity, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1979 and from February 1983 to February 1986.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which, in relevant part, denied service connection for heart 
disease other than hypertension and which awarded a compensable 
evaluation of 10 percent, effective from March 31, 2005, for the 
service-connected spondylosis of the lumbar spine.  During the 
current appeal, and specifically by a September 2009 rating 
decision, the RO in Waco, Texas increased the Veteran's lumbar 
spine disability rating to 20 percent, effective from June 13, 
2005.  

Also during the current appeal, and specifically by a July 2009 
rating action, the Waco RO awarded separate compensable 
evaluations of 10 percent for each of the service-connected 
radiculopathy of the left lower extremity and the 
service-connected radiculopathy of the right lower extremity.  In 
light of the Veteran's continued assertions of numbness in his 
legs, the Board finds that issues pertaining to the ratings 
assigned to the service-connected radiculopathy of both lower 
extremities is properly before the Board.  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of the hearing has been associated with the 
Veteran's claims folder.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required.

Clarification of issue on appeal

The Veteran was denied service connection for hypertension in a 
December 2008 rating decision.  He did not indicate his 
disagreement therewith within one year thereafter, and, thus, 
that decision has become final.  During the May 2010 hearing, the 
Veteran argued that he has coronary artery disease as a result of 
high blood pressure during service.  See the hearing transcript, 
page 4.  The record is clear that the Veteran is not attempting 
to reopen his claim of entitlement to service connection for 
hypertension.  For these reasons, the Board has characterized the 
Veteran's service connection claim as is stated on the title page 
herein.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development prior to 
final adjudication of this appeal.

The Veteran's last VA examination to evaluate his service-
connected back disability was conducted in June 2009.  During the 
May 2010 hearing, the Veteran contended that his back disability 
had increased in severity since his last examination.  In 
particular, the Veteran described increased stiffening and 
tightness in his low back as well as increased numbness in his 
legs.  

Because the Veteran has alleged that his disability has increased 
in severity since his last examination and because the evidence 
does not adequately address the current state of his service-
connected disability, the Board finds that an additional 
examination is necessary.  See Snuffer v. Goober, 10 Vet. App. 
400 (1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the last 
examination].

Additionally, the Veteran seeks service connection for 
cardiovascular disease other than hypertension.  He has been 
diagnosed with coronary artery disease and has indicated that 
this disorder is a result of heart problems that he had on active 
duty.  In February 2005, he also alleged that he was exposed to 
ionizing radiation during his military service.  In essence, he 
contends that he was exposed to radiation through his work as a 
nuclear medicine specialist.  The Board notes that the Veteran's 
service personnel records indicate that he prepared and 
administered radiopharmaceuticals as well as performed analyses 
of environmental and biological samples for alpha, beta, and 
gamma emitting radionuclides.  For reasons stated in further 
detail immediately below, the Board finds that this service 
connection claim must be remanded to the agency of original 
jurisdiction for additional evidentiary development.

The Veteran's claim involves the application of 38 C.F.R. 
§ 3.311.  In pertinent part, 38 C.F.R. § 3.311 reads as follows:

(a) Determinations of exposure and dose -  

(1) Dose assessment.  In all claims in which it is 
established that a radiogenic disease first became 
manifest after service and was not manifest to a 
compensable degree within any applicable presumptive 
period as specified in § 3.307 or § 3.309, and it is 
contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be 
made as to the size and nature of the radiation dose 
or doses . . ..

(2) Request for dose information.  Where necessary 
pursuant to paragraph (a)(1) of this section, dose 
information will be requested as follows:
. . .

(iii) Other exposure claims.  In all other claims 
involving radiation exposure, a request will be made 
for any available records concerning the veteran's 
exposure to radiation.  These records normally include 
but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 
1141), if maintained, service medical records, and 
other record which may contain information pertaining 
to the veteran's radiation dose in service.  All such 
records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a 
dose estimate, to the extent feasible based on 
available methodologies. 

Coronary artery disease is not a radiogenic disease.  Thus, (iii) 
above applies.  

A review of the record reveals that a dose assessment for the 
Veteran's purported in-service ionizing radiation exposure has 
not been obtained.  Because the Veteran claims that his 
cardiovascular disease stems from his radiation exposure, the 
Board finds that additional development in the form of a dose 
estimate is required. 

Additionally, the Veteran may be service-connected for heart 
disease without regard to the statutory presumptions mentioned 
above if it can be shown that his diagnosed coronary artery 
disease was incurred during or aggravated by service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, 
VA must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In other 
words, the fact that the requirements of a presumptive regulation 
are not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual direct 
causation.

Because the medical records demonstrate that the Veteran 
currently has coronary artery disease, the Board believes a 
medical opinion is necessary to determine whether or not this 
disorder is a residual of exposure to radiation as he claims or 
is or otherwise the result of military service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and request a copy of the Veteran's 
complete service personnel records, as well 
as his Record of Occupational Exposure to 
Ionizing Radiation (Form DD-1141), provided 
that there is one on file.  Any such records 
so obtained should be associated with the 
Veteran's claims folder.  If it is deemed to 
be necessary based on the state of the 
record, additional steps should be taken to 
prepare a dose estimate.  

2.  Then, arrange for an appropriate VA 
physician to review the Veteran's claims 
folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's coronary artery disease, other than 
hypertension, is a result of exposure to 
radiation in service or is otherwise related 
to the Veteran's military service.  If the 
reviewing examiner finds that physical 
examination of the Veteran and/or diagnostic 
testing is necessary, such should be 
accomplished.  A report should be prepared 
and associated with the Veteran's VA claims 
folder.

3.  Also, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and extent of the service-connected 
spondylosis with degenerative disc disease of 
his lumbar spine disability as well as the 
service-connected radiculopathy of his lower 
extremities.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  Any 
testing deemed necessary, including X-rays, 
should be performed.  

All pertinent orthopedic and neurological 
pathology associated with these 
service-connected disabilities should be 
noted in the examination report.  In 
particular, the examiner should discuss any 
associated neurological impairment of the 
Veteran's legs, limitation of forward flexion 
of his thoracolumbar spine, ankylosis 
(favorable or unfavorable) of his entire 
thoracolumbar spine, and unfavorable 
ankylosis of his entire spine.  

The examiner should also discuss whether the 
Veteran's low back disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as to 
the degree to which pain could significantly 
limit functional ability during flare-ups or 
when the Veteran uses his low back repeatedly 
over a period of time.

The examiner should also address the impact 
of the service-connected low back and 
radiculopathy disabilities on the Veteran's 
ability to work (regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

4.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


